Citation Nr: 0330873	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA. 

The Board notes that the RO adjudicated the appellant's 
claim for entitlement to service connection for post-
traumatic stress disorder on a de novo basis.  A review of 
the record reveals that the RO initially denied the 
appellant's claim for service connection for post-traumatic 
stress disorder by rating action in January 2001.  The RO 
notified the appellant of that decision by letter dated 
January 5, 2001.  In March 2001, the veteran requested that 
his claim be reconsidered on the basis of new and material 
evidence.  The RO issued a second rating decision denying 
service connection for post-traumatic stress disorder in 
October 2001.  A notice of disagreement specifically citing 
the latter determination was received from the veteran on 
February 12, 2002.  Since this notice of disagreement was 
not received within a year of the January 2001 rating 
decision, it cannot be considered a timely notice of 
disagreement to the January 2001 rating decision.  See 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2003).  Since there is a 
prior final denial with respect to the appellant's claim for 
service connection for post-traumatic stress disorder, the 
issue before VA is whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  

The veteran perfected an appeal with respect to a June 2002 
rating action which denied entitlement to improved 
disability pension benefits.  Subsequently, the RO granted 
the veteran improved disability pension benefits.  
Accordingly, that claim is not in appellate status before 
the Board.




FINDINGS OF FACT

1.  By an unappealed January 2001 rating action, the RO 
denied the veteran's claim for service connection for post-
traumatic stress disorder. 

2.  Evidence received since the January 2001 rating action 
which is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for post-
traumatic stress disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for post-
traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duty to notify and assist with 
respect to the veteran's claim that he has submitted new and 
material evidence to reopen his claim for service connection 
for post-traumatic stress disorder, in light of the 
favorable determination contained herein, a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  There is 
no prejudice to the veteran in proceeding to consider the 
matter of reopening the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  
Absent appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2003).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

By rating action in January 2001, the RO denied the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder.  The veteran did not appeal 
that decision.  Accordingly, that determination is final.  
38 U.S.C.A. § 7105.  In March 2001, the veteran requested 
that his claim for service connection for post-traumatic 
stress disorder be reconsidered on the basis of new and 
material evidence.

The Board notes that in the October 2001 rating action now 
on appeal, the RO apparently found that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for post-traumatic stress disorder, as it 
adjudicated this issue on a de novo basis.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim.  Insofar as 
the claim is herein reopened, the veteran is not prejudiced 
by the Board's discussion of materiality.  See Bernard v. 
Brown, supra.

The evidence of record at the time of the January 2001 RO 
decision included the veteran's service medical records, VA 
medical records, and private medical records.  

The evidence added to the record since the January 2001 
rating action includes the veteran's service personnel 
records, additional VA medical records, and printouts from 
the internet related to a helicopter unit in Vietnam.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  The evidence of record at the 
time of the January 2001 final rating action did not contain 
the veteran's service personnel records.  Such records can 
be important in verifying whether the veteran has served in 
combat or in determining if the veteran has a verified 
stressor.  Hence, the Board finds that new and material 
evidence has been received to reopen the claim of service 
connection for post-traumatic stress disorder.




ORDER

New and material evidence having been received, the appeal 
to reopen a claim for entitlement to service connection for 
post-traumatic stress disorder is granted.


REMAND

In May and August 2001 letters, the RO informed the 
appellant of the provisions of the VCAA, the evidence 
required to substantiate his claim, and the relative 
responsibilities of the appellant and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the May 2001 letter the RO also informed the 
appellant that he should submit the necessary information 
and/or evidence within 60 days of the notice.  In the August 
2001 letter the RO informed the appellant that he should 
submit the necessary information and/or evidence within 30 
days of the notice.  In a decision issued on September 22, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period shown in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Subsequent to the February 2002 statement of the case, the 
veteran submitted additional medical records, as well as 
printouts of documents from the internet related to a 
helicopter unit in Vietnam.  These records are pertinent to 
the veteran's claim and have not been considered by the RO.  
The Board also notes that the veteran has not waived the 
RO's consideration of this evidence.  Therefore, this claim 
must be remanded to the RO for consideration of the newly 
submitted evidence.

On his February 2002 substantive appeal the veteran 
requested that he be provided a Travel Board hearing before 
a Veterans Law Judge at the RO.  In April 2003, prior to the 
scheduled Travel Board hearing, the veteran's representative 
requested that the veteran's Travel Board hearing be 
postponed.  The veteran has not been provided the 
opportunity to appear at a rescheduled hearing.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002). 

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided him treatment for his 
claimed post-traumatic stress disorder.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  The RO should send another letter to 
the veteran requesting that he provide 
comprehensive information concerning the 
in-service stressful events that he 
feels support his claim for service 
connection for post-traumatic stress 
disorder.  He should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
the dates, places, detailed descriptions 
of the events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The RO should inform the 
veteran that he may specifically submit 
lay statements or statements of service 
comrades that support his report of the 
alleged stressors.  He should be told 
that the information is necessary to 
obtain supporting evidence of the 
stressful events.

4.  If the veteran replies to the 
request for information concerning 
stressful events during service, a 
summary of the claimed stressors, a copy 
of the veteran's DD Form 214 and his 
service personnel records, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  

5.  If, and only if, the RO determines 
that the veteran was exposed to a 
verified or combat-related stressor, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to make a determination 
as to whether the veteran has post-
traumatic stress disorder and, if so, to 
provide an opinion as to whether it is 
at least as likely as not that such 
post-traumatic stress disorder is a 
result of the verified or combat-related 
in-service stressor.  The veteran's 
claims file must be provided to the 
examiner and reviewed prior to the 
examination.  The VA examiner should 
state on the examination report whether 
such review of the record has been made.  
The examiner must ensure that all 
indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a VA examination report is obtained, 
and if the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the reviewer for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  The 
supplemental statement of the case 
should include review of all evidence 
received since the February 2002 
statement of the case.

8.  When the above actions have been 
accomplished, the RO should schedule the 
veteran, in accordance with the docket 
number of this case for a Travel Board 
hearing before a Veterans Law Judge, 
unless otherwise indicated.



The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



